Citation Nr: 1507185	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  11-04 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a low back disorder.  

2.  Entitlement to service connection for a cardiovascular disorder, including ischemic heart disease, to include as due to exposure to herbicides and/or other chemicals.


		REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The Veteran had active military service from August 1964 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge at the RO.  A transcript is included in his electronic file.   

The issue of entitlement to service connection for ischemic heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  An unappealed March 2005 Board decision denied service connection for a low back condition.  

2.  Evidence added to the record since the March 2005 Board decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for service connection for a low back disability, and does not raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The March 2005 Board decision, which denied service connection for a low back disability, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).  
2.  The criteria for reopening a claim for service connection for a low back disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the appellant was provided with appropriate notice in a letter dated in September 2009.   

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls upon party attacking agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the appellant, including at his hearing before the undersigned, suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  Thus, VA has satisfied its duty to notify the appellant.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The information and evidence that have been associated with the claims file includes the Veteran's service medical records, service personnel records, relevant private treatment records and VA treatment records, lay statements, personal hearing testimony and the appellant's written statements.  A medical opinion was not obtained in conjunction with the petition to reopen the claim for service connection for a low back disability.  VA has no specific duty to obtain a medical opinion with respect to the claim on appeal requiring the presentation of new and material evidence to reopen it because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (VA need not provide a medical examination or medical opinion until a claim is reopened).  The appellant has not presented new and material evidence sufficient to reopen his previously denied claim.  Therefore, VA does not have an obligation to obtain an opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (veteran is required to show some causal connection between his disability and his military service).  Consequently, the Board finds that VA's duty to assist has been met.  

New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).  A decision of the Board is final unless appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7104 (West 2002).  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  For the claim to be reopened, there need not be new and material evidence as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  New and material evidence is not required to reopen a previously denied claim if there has been an intervening change in the law that created a new basis of entitlement.  Spencer v. Brown, 4 Vet. App. 283 (1993).  

Service connection may be established for a disability resulting from injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology of a disability from the time of service to the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Certain chronic disabilities, such as arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, are presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  

The RO denied service connection for a low back disability in a February 1999 rating decision, which was affirmed by the Board in a March 2005 decision.  The Veteran did not file an appeal to the United States Court of Appeals for Veterans Claims (Court).  Hence, the March 2005 decision is final.  

The evidence of record at the time of the rating and Board decisions included the Veteran's service records and service treatment records, which showed that at the time of his enlistment examination in June 1964, he had a normal spine examination.  On a report of medical history dated in August 1964, he reported that he had previously worn a brace or back support.  There was no record of treatment for or diagnosis of a back disability during service.  At the time of his separation examination in July 1968, it was noted that he had worn a back support for six months in 1963 (prior to service) for a recurring back injury.  It was indicated that there was no recurrence, complication, or sequelae from this injury.  The separation examination was negative for any back disability. 

Private medical records dated from 1989 to 2000 showed continued treatment for a low back disability, and that he injured his back while unloading fifty pound bags of lime in 1983.  In 1986 he underwent a posterior interbody fusion, but continued to experience pain in his back, left buttocks, and left thigh with pain radiating down into his calf.  In 1994, he began to experience anterior lateral thigh pain and numbness, and had a spinal stimulator implanted in 1995.  In 1998, he reported persistent and increasing numbness, but electrophysiological findings did not reveal any evidence of focal entrapment, peripheral neuropathy, or lumbosacral spine radiculopathy.  None of the private medical evidence of record provided a link between the Veteran's current low back disability and his military service.

At a July 1998 VA general medical examination, the Veteran reported experiencing a lower backache during service, but denied any kind of injury.  He said he was given muscle relaxers during service, but did not remember the exact nature of his lower backache or the treatment and medications he was given during service. He reported experiencing continued lower backaches after service, which became worse in 1983.  The diagnoses included lumbar spine disc disease status post fusion surgery at L5-S1, spondylosis and degenerative joint disease at L5-S1, and chronic backache secondary to these conditions.  No opinion was provided relating these conditions to the Veteran's military service. 

In a letter dated in July 1999, Dr. Thomas Bernard Jr. stated his belief that the Veteran's current back problems were caused by a work-related event in 1983.  He opined that in the absence of any documentation of medical events regarding the Veteran's back from his military service, it would be speculative to suggest that the any of his current back problems were related to military service.   

At a March 2001 VA spine examination, and after a review of the claims file, the examiner opined that there was insufficient evidence to establish that the Veteran's current lumbar condition was the result of any injury that occurred in the military.  

In written statements, the Veteran reported that he had injured his back while in Thailand and that he was seen in the dispensary.  In lay statements submitted in 2002, various friends and relatives of the Veteran stated that he told them that he had injured his back while he was serving overseas in the military.  

Based on this evidence, the Board concluded that the Veteran's low back disability had its onset many years after service and was not related to or aggravated by any incident of service.  Accordingly, service connection was not warranted.  The Veteran was notified of the Board's decision, but did not appeal to the United States Court of Appeals for Veterans Claims.  Therefore, the decision became final.  38 U.S.C.A. § 7104 (West 2002).  
The Veteran sought to reopen his claim in August 2009.  The Board finds that the Veteran's assertions that he injured his back in service are redundant of his prior contentions and do not constitute new or material evidence.  The statement from a friend only who recalled an emergency landing that caused damage to some buildings with the dispensary being partially burned does not establish that the Veteran injured his back in service and had a chronic back disability at discharge as a result.  There is still no clinical evidence showing that the Veteran injured his back in service or that his currently manifest problems were related to his military service.  Rather, the evidence continues to show that he experienced an on-the-job injury many years after discharge from military service that resulted in a workers' compensation claim.  Therefore, the additional evidence does not tend to show that the Veteran has a low back disorder that had its onset in service.  

The Veteran has been provided with ample opportunity to present sufficient evidence to support a reopening of his claim but has not done so.  38 U.S.C.A. § 5107(a) (West 2002) (it is a claimant's responsibility to support a claim for VA benefits).  The evidence received during the current appeal does not raise a reasonable possibility of substantiating the claim for service connection for a low back disability and is not material within the meaning of 38 C.F.R. § 3.156(a).  The claim may not be reopened.  

ORDER

New and material evidence has not been received and the claim for service connection for a low back disability is not reopened.


REMAND

The Veteran has filed a claim for service connection for a heart disability, to include ischemic heart disease due to exposure to herbicides.  He has asserted that he was exposed to herbicides while he was stationed at Udorn Royal Air Base in Thailand.  Service records indicate that he did serve at this air base from October 1966 to November 1967.  
VA has developed specific evidentiary procedures to verify whether a veteran was exposed to herbicides in locations other than Vietnam.  VA's Adjudication Procedure Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q) was adopted for application when a veteran alleges exposure to herbicides in Thailand.  It directs, in pertinent part, that if a veteran served in the U.S. Air Force during the Vietnam Era at one of the specified Royal Thai Air Force Bases (RTAFBs) as an Air Force security policeman, a security patrol dog handler, a member of the security police squadron, or in a capacity that otherwise placed them near the air base perimeter as shown by the evidence of record, then herbicide exposure is to be conceded.  Id.  Such exposure may not be conceded in the Veteran's case, however, because his service personnel records do not show that he served in any of those capacities.  

If herbicide exposure cannot be conceded based upon the above described facts, a copy of the Compensation and Pension (C&P) Service's "Memorandum for the Record" is to be placed in the veteran's claims file and s/he is to be asked for the approximate dates, location, and nature of the alleged herbicide exposure.  If the veteran fails to furnish the requested information, the claim will be referred to the U.S. Army and Joint Services Records Research Center (JSRRC) coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  The claim may then be decided based on the evidence of record.  Id. 

If the veteran furnishes the requested information within 30 days, the information is to be reviewed along with the other evidence of record (including the "Memorandum for the Record") and a determination is to be made whether herbicide exposure can be established. If such exposure cannot be established and the veteran has not provided sufficient information to permit a search by the JSRRC, the claim will be referred to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist. The claim may then be decided based on the evidence of record.  Id. 

However, if herbicide exposure cannot otherwise be established and the veteran has provided sufficient information to permit a search by the JSRRC, a request is to be sent to the JSRRC for verification of herbicide exposure.  Id. 

Although there are some portions of the M21-1MR documents in the file, the Board could not locate a memorandum for the record or any request to the JSRRC pertaining to the Veteran's possible exposure to herbicides in his capacity at a water treatment plant.  

Additionally, under an alternative theory of entitlement, the Veteran has alleged that his heart disease was due to exposure to the chemicals that he used as a water treatment specialist in service, such as chlorine gas, chlorine HTC granular, fluoride liquid and granular carbolic acid, soda ash, lime, alum, calgon, etc.  Notably, the Veteran served in a similar capacity during his post-service work career, so presumably exposure to these chemicals would have continued for many years after his service.  He has submitted a medical statement from his treating physician who remarked that the Veteran's exposure to "hazardous chemicals may have disturbed his neuro-cardiac system."  A rationale was not provided.  

The Veteran was afforded a VA examination in April 2013.  However, an etiological opinion was not provided.  Accordingly, an examination is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2014).  The Veteran is advised that failure to report for a VA examination, without good cause, may have adverse consequences on the claim.  38 C.F.R. § 3.655 (2014).  

On remand, ongoing VA medical records and any additional evidence to support the claim should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  After placing a copy of the C&P Service's "Memorandum for the Record" in the Veteran's file compile information as to the approximate dates, location, and nature of the Veteran's alleged exposure, and prepare a list of the Veteran's service dates and locations as well as his contentions regarding exposure to herbicides in service.  This information should be forwarded to the JSRRC with a request for verification of exposure to either tactical or commercial herbicides in accordance with 38 C.F.R. § 3.159 (2014) or to the JSRRC coordinator for a formal finding that sufficient information required to verify herbicide exposure does not exist, as appropriate.  This development should be undertaken pursuant to VA's Adjudication Procedure Manual, M21-1MR, with respect to claims for service connection based on herbicide exposure in locations other than Vietnam.  

2.  Then, schedule the Veteran for a VA examination.  The examiner must review the file and should note that review in the report, including the Veteran's service medical records, post-service medical reports and lay statements.  All studies or tests deemed necessary should be conducted.  After a thorough review of the Veteran's records and a full clinical evaluation, the examiner should answer the following question and identify the rationale upon which the opinion is based:  

Is it at least as likely as not (50 percent or greater probability) that the Veteran has a heart disability or ischemic heart disease that began in or is otherwise related to active service, including exposure to hazardous chemicals used in a water treatment plant?

3.  After completing the requested actions, and any other notice or development deemed warranted, readjudicate the issue.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


